Citation Nr: 0022488	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for cervical spondylosis at the C3-4 and C4-5 levels.

2.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 confirmed rating decision 
of the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).  The veteran withdrew his 
appeal of a denial of a claim of entitlement to a disability 
evaluation in excess of 10 percent for residuals of the 
excision of a mass of the right thumb at a February 1999 RO 
hearing, and the St. Petersburg, Florida, RO thereafter 
certified the appeal of the two remaining issues for the 
Board's review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the service-connected cervical 
spondylosis at the C3-4 and C4-5 levels is currently 
productive of unfavorable ankylosis or a severe, or 
pronounced, intervertebral disc syndrome.

3.  The service-connected lumbosacral strain, with 
degenerative changes, is currently productive of functional 
impairment essentially manifested by pain, moderate 
limitation of motion, and occasional incapacitating 
exacerbations.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for the service-connected cervical 
spondylosis at the C3-4 and C4-5 levels are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5287, 5293 
(1999).

2.  The schedular criteria for a 20 percent disability 
evaluation for the service-connected lumbosacral strain, with 
degenerative changes, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5003, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a)), has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

At the outset, the Board must point out that its review of 
the matters on appeal has included a careful evaluation of 
all the medical evidence in the file, although more emphasis 
has been placed on the medical evidence that was most 
recently produced, in accordance with Francisco v. Brown, 7 
Vet. App. 55 (1994), in which the United States Court of 
Veterans Appeals (currently known as the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
"the Court") held that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  (Since this appeal did not 
arise from an original grant of service connection, 
consideration of the potential for "staged" ratings in the 
present case is not warranted.  See, Fenderson v. West, 12 
Vet. App. 119 (1999).)

The veteran contends that he is entitled to ratings exceeding 
those currently in effect for the service-connected 
disabilities of the lumbosacral and cervical spines, as he 
believes that both disabilities are currently more disabling 
than evaluated.

First Issue
Entitlement to a disability evaluation in excess of 30 
percent for
cervical spondylosis at the C3-4 and C4-5 levels.

A review of the record reveals that the service-connected 
cervical spondylosis was originally rated as 20 percent 
disabling under the provisions of Diagnostic Codes 5290 and 
5293 of the Schedule, on account of evidence of moderate 
limitation of motion of the cervical spine, and moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5290, 5293 
(1999).  In a March 2000 rating decision, the RO assigned the 
current rating of 30 percent for this disability, on account 
of evidence of severe limitation of motion of the cervical 
spine, based on the veteran's complaints of pain and fatigue.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5290 (1999).

The current rating of 30 percent is also warranted when it is 
shown that there is favorable ankylosis of the cervical 
spine.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5287 
(1999).

The Schedule provides for a 40 percent rating when it is 
shown that there is unfavorable ankylosis of the cervical 
spine (Diagnostic Code 5287); and when it is shown that there 
is a severe intervertebral disc syndrome, with recurring 
attacks and only intermittent relief (Diagnostic Code 5293).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5287, 5293 
(1999).  A 60 percent rating is contemplated when it is shown 
that there is a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5293 
(1999).  Additionally, ratings of 60 and even 100 percent may 
also be warranted if there is evidence of complete bony 
fixation.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5286 
(1999).

VA medical records dated in January 1998 reveal complaints of 
neck pain, with associated bilateral shoulder weakness and 
soreness, and a referral for MRI studies.  In February 1998, 
the requested MRI studies were conducted, and they revealed 
ossification of the posterior longitudinal ligament, which, 
associated with diffuse disc bulge and prominent osseous 
ridging, appeared to cause attenuation upon the ventral 
thecal sac at the C3-4 and C4-5 levels, and mild spondylitic 
changes in the remainder of the cervical spine.

VA outpatient medical records dated between July 1999 and 
January 2000 reveal complaints of, and medical treatment for, 
chronic neck pain.  However, according to the report of a May 
1999 VA MRI, there was only a slight reversal of the normal 
lordotic curvature in the cervical spine, as well as 
posterior extension of mixed signal at C3-4 and C4-5, and 
minimal indentation upon the anterior thecal sac, but the 
marrow signal throughout the cervical spine was within normal 
limits, there was no marked neural foraminal narrowing, and 
no canal stenosis.  The impression was listed as mild 
spondylosis, with findings most prominent at C3-4 and C4-5, 
with no canal stenosis.  Additionally, a September 1999 VA 
outpatient medical record reveals that, although the veteran 
complained of a dull, aching pain in his neck, the strength 
in his muscles was entirely normal ("5/5"), there was no 
spinal tenderness, and there were normal ranges of motion.

According to the report of an October 1999 VA spine medical 
examination, the veteran provided a history of many years of 
neck pain, said that he had had trials of cervical traction 
in the most recent past, with some relief, and denied having 
neck pain.  On examination, his strength was again noted to 
be "5/5," with the exception of bilateral hand grip 
strength, which was "4/5."  No atrophy was seen and, while 
sensory examination of his upper extremities was noted to be 
"decreased," the deep tendon reflexes were "normoactive" 
and symmetrical, with no pathological reflexes noted.  The 
ranges of motion of his cervical spine were listed as 
follows:  30 degrees of flexion and extension, and 40 and 55 
degrees of bilateral lateral flexion and rotation, 
respectively.  A May 1999 X-Ray examination, according to the 
examiner, demonstrated multi-segmental cervical spondylitic 
changes involving the subaxial spine, with significant 
stenosis at the levels of C3 and C4, from anterior 
osteophytic disease.  The veteran was noted to have loss of 
the lordotic curve, with a slight kyphotic deformity to the 
level of C3-4.

The above report also contains the examiner's assessment of 
the veteran's condition, to the effect that the veteran was 
"significant in severe cervical stenosis, exhibited by 
possible ... sign[s] on a frequent basis, as well as bilateral 
upper extremity weakness and numbness."  It was noted in 
this section that the veteran would benefit from a cervical 
"corpectomy" at the level of C3, possibly C4, "in 2-4 or 5 
fusion," and that he may also be approached with multi-level 
laminectomy infusion instrumentation. Whichever way it was 
accomplished, the examiner further noted that the veteran 
needed "decompressive operation for his congenital stenosis, 
which has been superimposed on his degenerative disease."  
The examiner further indicated that, at the time of the 
examination, there was no evidence of a clear myelopathy, 
bowel or bladder changes, erectile dysfunction, or 
incontinence, and that, while the veteran had a fairly 
significant amount of neck pain, with fatigue, there was no 
evidence of incoordination or restrictive range of motion.

In November 1999, the veteran underwent electrodiagnostic 
studies to rule out a right cervical and lumbar 
radiculopathy.  The results of these studies were interpreted 
as normal, with no electrodiagnostic evidence of a right 
cervical or right lumbosacral radiculopathy.

As discussed above, the service-connected cervical spine 
disability is currently manifested by spondylitic changes at 
multiple levels, productive of pain and fatigue, but with no 
evidence of ankylosis, cervical radiculopathy, limitation of 
motion, or weakness, and with "normoactive" and symmetrical 
tendon reflexes.  The cervical spine is also noted to be 
affected by cervical stenosis, but this condition, which has 
been said to be superimposed on the diagnosed degenerative 
disease, but is not service-connected, has been noted to be 
congenital in nature, and as such, cannot serve as a basis 
for additional compensation, or for entitlement to secondary 
service connection, since congenital or developmental defects 
are not considered disabilities for VA purposes.  38 C.F.R. 
§ 4.9 (1999).  While the veteran's cervical spine has been 
noted to have normal ranges of motion, the Board is of the 
opinion that the 30 percent rating that the RO granted in 
March 2000 was properly assigned, insofar as that rating was 
essentially based on the RO's recognition of there being 
functional impairment due to pain and fatigue (per DeLuca).

Not only is there not competent evidence in the file of 
unfavorable ankylosis (which would warrant a 40 percent 
rating under Diagnostic Code 5287), but the preponderance of 
the evidence of record does not demonstrate that the above 
symptomatology attributed to the service-connected cervical 
spine disability is currently productive of a severe, or 
pronounced, intervertebral disc syndrome (which would warrant 
ratings exceeding 30 percent under Diagnostic Code 5293).  In 
view of this finding, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 30 percent 
for the service-connected cervical spondylosis at the C3-4 
and C4-5 levels are not met.

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for
lumbosacral strain, with degenerative changes.

A review of the record reveals that the service-connected 
lumbosacral strain, with degenerative changes, is currently 
rated as 10 percent disabling under the provisions of 
Diagnostic Codes 5292 and 5295 of the Schedule, on account of 
evidence of slight limitation of motion, and lumbosacral 
strain, with characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5292, 5295 (1999).

Evidence of moderate limitation of motion of the lumbosacral 
spine, or lumbosacral strain with muscle spasm on extreme 
forward bending, with loss of lateral motion, unilateral, in 
the standing position, would warrant a rating of 20 percent.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5295 
(1999).  Additionally, Diagnostic Code 5293 of the Schedule 
provides for a 20 percent rating when there is an 
intervertebral disc syndrome that is moderate in nature, with 
recurring attacks, while Diagnostic Code 5003 provides for a 
20 percent rating when there is radiographic evidence of 
degenerative arthritis, with X-Ray involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5003, 5293 91999).

A 40 percent rating would be warranted for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); severe 
limitation of motion of the lumbosacral spine (Diagnostic 
Code 5292); severe intervertebral disc syndrome, with 
recurring attacks and only intermittent relief (Diagnostic 
Code 5293); and severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5289, 5292, 5293, 5295 (1999).

A 50 percent rating would be warranted for unfavorable 
ankylosis of the lumbosacral spine (Diagnostic Code 5289); 
while a 60 percent schedular rating would be warranted for 
evidence of a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5289, 5293 (1999).  Additionally, higher 
ratings of 60 and even 100 percent would be warranted if the 
lumbosacral spine disability were shown to be productive of 
complete bony fixation.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5286 (1999).

The report of VA MRI studies that were obtained in February 
1998 reveals an impression of diffuse bulges at L3-4, L4-5, 
and L5-S1, with moderate to severe spinal stenosis at these 
levels, as well as a small left lateral disc herniation at 
L2-3, without narrowing of the neural foramina.

A June 1998 VA medical record reveals that the veteran had a 
motor vehicle accident two days prior to this consultation, 
when, while stopping at a light, another car rear-ended his 
vehicle, resulting in low back pain, and "maybe swelling."  
It was noted that the veteran, a mail carrier who carried 
heavy mail sacks of over 60 to 70 pounds, had been told by 
his supervisor to go and see his doctor to inquire as to 
whether his current pain was due to the accident, or to work.  
It was noted that the veteran walked with discomfort, 
preferred standing to sitting, and got onto the examination 
table with difficulty.  He had pain lying down, but, once 
lying down, he looked more comfortable.  Straight leg raising 
to 30 degrees was pain free, bilaterally, and Achilles and 
patellar deep tendon reflexes were absent.  There was normal 
strength of dorsal and plantar flexion about the ankle and 
toes.  The assessment was listed as "[p]ain from lumbar 
stenosis, motor vehicle accident, and work," and the veteran 
was recommended to have bed rest for 24 hours, followed by 
slow ambulation, without lifting, and to be out of work for 
four days.  Upon returning to work, he was advised to do no 
stooping or bending, and no lifting over 15 pounds for the 
next two weeks.

An April 1999 VA outpatient medical record reveals again 
complaints of chronic lower back pain, and a referral for the 
conduction of MRI studies.  These studies were conducted in 
May 1999, and they revealed lumbar vertebral bodies that were 
normal in height, well-maintained disk spaces, no neural 
foraminal narrowing, nor canal stenosis, and only mild 
degenerative changes throughout the lumbar spine, with an 
impression of minimal degenerative findings without marked 
canal or foraminal compromise.

According to the report of the October 1999 VA spine medical 
examination, the veteran, a mail handler for the United 
States Postal Service, provided a 10 to 12-year history of 
low back pain, radiating into the right posterior thigh on an 
intermittent basis.  He also complained of distal lower 
extremity numbness on a persistent basis, as well as pain in 
the left lateral foot.  On a scale of one to ten, he said 
that his pain, which was daily, was seven to eight.  He did 
not use a brace, cane, walker, wheelchair, or crutches, but 
did use, occasionally, back support.  On examination, 
strength was "5/5," there was no evidence of atrophy, and 
no positive straight leg raises were identified.  Deep tendon 
reflexes were, as noted earlier, "normoactive" and 
symmetrical, with no pathological reflexes noted, and there 
was a normal gait, with no "antalgic" component range.  
Ranges of motion of the lumbosacral spine were as follows:  
flexion and extension, to 95 and 35 degrees, respectively, 
with bilateral lateral flexion and rotation to 40 and 35 
degrees, respectively.

According to the above report, MRI studies obtained in May 
1999 had demonstrated significant stenosis of the level of 
L4-5 due to hypertrophy, as well as hypertrophy of the 
ligament flavum.  In the assessment section, the examiner 
indicated that the veteran was an individual with neurogenic 
claudication related to L4-5 stenosis and symptomatically 
described above, and, as noted earlier, he suggested a multi-
level laminectomy infusion instrumentation, and clarified 
that the veteran needed a "decompressive operation for his 
congenital disease, which has been superimposed on his 
degenerative disease."  He further stated that the veteran's 
lumbar stenosis at the L4-5 level was manifested by 
neurogenic claudication and that "the [veteran], at some day 
down the road, may need decompressive L4-5 laminectomy."  
Also as noted earlier, the examiner indicated that there was 
no evidence of a clear myelopathy, bowel or bladder changes, 
erectile dysfunction, or incontinence, incoordination or 
restrictive range of motion.

Finally, as discussed earlier in this decision, the veteran 
underwent electrodiagnostic studies in November 1999 to rule 
out a right cervical and lumbar radiculopathy, and the 
results of these studies were interpreted as normal, with no 
electrodiagnostic evidence of a right cervical or right 
lumbosacral radiculopathy.

As discussed above, the service-connected lumbosacral spine 
disability is currently manifested by mild degenerative 
changes at multiple levels, which are productive of pain, 
which the veteran contends is daily and at least moderately 
severe, but there is no evidence of ankylosis, radiculopathy, 
limitation of motion, or spasms, and there are 
"normoactive" and symmetrical tendon reflexes.  The 
veteran's lumbosacral spine is also noted to be affected by 
cervical stenosis, but, again, as discussed earlier in this 
decision, this condition, which has been said to be 
superimposed on the diagnosed degenerative disease, and is 
not service-connected, has been noted to be congenital in 
nature, and as such, cannot serve as a basis for additional 
compensation, or for entitlement to secondary service 
connection, since congenital or developmental defects are not 
considered disabilities for VA purposes.  38 C.F.R. § 4.9 
(1999).

While the veteran's lumbosacral spine has been noted to have 
normal ranges of motion, the Board is of the opinion that 
recognition of the severity of the veteran's pain, which 
undoubtedly produces some degree of functional impairment, 
must be afforded in this case, under DeLuca, by granting a 20 
percent rating, on account of 
radiographic confirmation of the manifestation of 
degenerative disease in at least two major joints, with 
occasional incapacitating exacerbations, and moderate 
limitation of motion due to pain and weakness.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003, 5292.  This finding, 
and the conclusion that follows, have also been reached after 
resolving any reasonable doubt in favor of the veteran.  
38 C.F.R. § 3.102 (1999).

In view of the above finding, the Board concludes that the 
schedular criteria for a 20 percent disability evaluation for 
the service-connected lumbosacral strain, with degenerative 
changes, are met.

Final consideration, applicable to both matters on appeal:

Finally, the Board notes that the record appears to reveal 
that the RO has yet to consider the question of a referral of 
the above two matters to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the potential 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
a referral for extra-schedular consideration of the matters 
on appeal is not warranted in the present case, due to the 
lack of a reasonable basis for further action on this 
question.


ORDER

1.  A disability evaluation in excess of 30 percent for the 
service-connected cervical spondylosis at the C3-4 and C4-5 
levels, is denied.

2.  A 20 percent disability evaluation for the service-
connected lumbosacral strain, with degenerative changes, is 
granted, this grant being subject to the VA laws and 
regulations pertaining to the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

